DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 26 claims and claims 1-26 are pending.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “obtain values of control point motion vectors (CPMVs) for a current block of video data coded selected for coding affine mode”. The highlighted terms next to each other without any punctuation mark or linking word causes confusion in claim interpretation. In view of the other similar independent claim(s), the Examiner suggests the omission of the term “coded” and should be changed to “obtain values of control point motion vectors (CPMVs) for a current block of video data selected for coding affine mode”.
Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for obtaining values of control point motion vectors”, “means for determining whether a memory bandwidth needed for accessing samples”, “means for selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method” and “means for predicting, using the selectively modified motion compensation method, the samples of the current block of video data” in claim(s) 26.
means for obtaining” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for determining” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for selectively modifying” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for predicting” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because:
The claimed invention is directed to non-statutory subject matter. Claim 25 is drawn to a “computer readable storage medium” but the term “computer readable storage medium”, given its broadest reasonable interpretation read in light of the specification, does not exclude transitory forms of computer-readable media such as signals, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  
“computer readable storage medium”, these examples do not serve to form a complete definition of the term, and the meaning of the term to the ordinary artisan would encompass transitory media, signals or programs per se, which are not statutory, as well as non-transitory media.  (See also USPTO Official Gazette notice 1351 OG 213.).
Software or signals does not fit within recognized categories of statutory subject matter.  (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007);
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-16, 18-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2019/0089960 A1) in view of Seregin et al. (US PGPub 2014/0294078 A1).

Regarding claim 1, Chen et al. teach a method for coding video data, the method comprising: 
obtaining values of control point motion vectors (CPMVs) for a current block of the video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predicting, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).  
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]).

2, Chen et al. and Seregin et al. teach the method of claim 1, wherein selectively modifying the motion compensation method comprises not modifying the motion compensation method in response to determining that the memory bandwidth satisfies the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is satisfied for unidirectional prediction, it does not change to higher computational complexity size for bidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.). 

Regarding claim 3, Chen et al. and Seregin et al. teach the method of claim 2, wherein selectively modifying the motion compensation method comprises modifying the motion compensation method in response to determining that the memory bandwidth does not satisfy the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is not satisfied for bidirectional prediction, it changes to lower computational complexity size for unidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 4, Chen et al. and Seregin et al. teach the method of claim 3, further comprising: determining that the memory bandwidth satisfies the bandwidth threshold in response to determining that the memory bandwidth is less than or equal to the bandwidth threshold (Chen et al.; [0040]; It teaches that the unidirectional prediction mode height threshold ThU is less than the bidirectional prediction mode height threshold ThB and/or unidirectional prediction mode width threshold TwU is less than the bidirectional prediction mode width threshold TwB in order to reduce the computational complexity (bandwidth constraint) of bidirectional prediction method compared to unidirectional prediction method).  

Regarding claim 6, Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold comprises determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks for a particular sub-block of the plurality of sub-blocks satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
selectively modifying the motion compensation method comprises selectively modifying, based on whether the memory bandwidth needed for accessing samples of the plurality of reference blocks for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the particular sub-block (Chen et al.; [0074]; It [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 7, Chen et al. and Seregin et al. teach the method of claim 6, further comprising: 
responsive to determining to modify the motion compensation method used to predict samples of the particular sub-block, modifying motion compensation methods used to predict samples of other sub-blocks of the plurality of sub-blocks (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 9, Chen et al. and Seregin et al. teach the method of claim 6, wherein the particular sub-block is a top-left sub-block (Chen et al.; [0089], L6-9).  

Regarding claim 10, Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold comprises determining, for each respective sub-block of the plurality of sub-blocks, whether a respective memory bandwidth needed for accessing samples of a respective plurality of reference blocks for the respective sub-block satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
selectively modifying the motion compensation method comprises selectively modifying, based on whether the respective memory bandwidth for the particular sub- block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the respective sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

11, Chen et al. and Seregin et al. teach the method of claim 1, wherein selectively modifying the motion compensation method used to predict samples of the current block of video data comprises reducing the memory bandwidth needed to predict the samples of the current block (Chen et al.; [0074]; It teaches that the setting of the size thresholds is done to reduce the complexity of the bidirectional prediction method, meaning reducing the memory bandwidth needed. Same concept is di8sclosed in [0007] of Seregin et al.).  

Regarding claim 12, Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
obtaining the values of the CPMVs for the current block comprises: 
obtaining values of CPMVs (Fig. 7; [0089]) for a first prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the unidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); and 
obtaining values of CPMVs (Fig. 7; [0089]) for a second prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the bidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks derived based on the values of the CPMVs satisfies the bandwidth threshold comprises: 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the first prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the unidirectional prediction methods based on meeting the threshold condition); and 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the second prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the bidirectional prediction methods based on meeting the threshold condition); 
selectively modifying the motion compensation method comprises: selectively modifying, based on whether the determined memory bandwidth for the first prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the first prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates unidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.); and 
selectively modifying, based on whether the determined memory bandwidth for the second prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the second prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates bidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 13, Chen et al. teach a device for coding video data; the device comprising: 
a memory configured to store the video data ([0104; ]Fig. 9, reference numeral 932); and 
one or more processors implemented in circuitry ([0103]; Fig. 9, reference numeral 930) and configured to: 
obtain values of control point motion vectors (CPMVs) for a current block of video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the ) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modify, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predict, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).  
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]). 

Regarding claim 14, Chen et al. and Seregin et al. teach the device of claim 13, wherein, to selectively modify the motion compensation method, the one or more processors are configured to not modify the motion compensation method in response to determining that the memory bandwidth satisfies the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is satisfied for unidirectional prediction, it does not change to higher computational complexity size for bidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 15, Chen et al. and Seregin et al. teach the device of claim 14, wherein, to selectively modify the motion compensation method, the one or more processors are configured to modify the motion compensation method in response to determining that the memory bandwidth does not satisfy the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is not satisfied for bidirectional prediction, it changes to lower computational complexity size for unidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 16, Chen et al. and Seregin et al. teach the device of claim 15, wherein the one or more processors are configured to determine that the memory bandwidth satisfies the bandwidth threshold in response to determining that the memory bandwidth is less than or equal to the bandwidth threshold (Chen et al.; [0040]; It teaches that the unidirectional prediction mode height threshold ThU is less than the bidirectional prediction mode height threshold ThB and/or unidirectional prediction mode width threshold TwU is less than the bidirectional prediction mode width threshold TwB in order to reduce the computational complexity (bandwidth constraint) of bidirectional prediction method compared to unidirectional prediction method).  

Regarding claim 18, Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold, the one or more processors are configured to determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks for a particular sub-block of the plurality of sub-blocks satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
to selectively modify the motion compensation method, the one or more processors are configured to selectively modify, based on whether the memory bandwidth needed for accessing samples of the plurality of reference blocks for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the particular sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 19, Chen et al. and Seregin et al. teach the device of claim 18, wherein the one or more processors are further configured to: 
determine, responsive to determining to modify the motion compensation method used to predict samples of the particular sub-block, to modify motion compensation methods used to predict samples of other sub-blocks of the plurality of sub-blocks (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 21, Chen et al. and Seregin et al. teach the device of claim 18, wherein the particular sub-block is a top-left sub-block (Chen et al.; [0089], L6-9).  

Regarding claim 22, Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold, the one or more processors are configured to determine, for each respective sub-block of the plurality of sub-blocks, whether a respective memory bandwidth needed for accessing samples of a respective plurality of reference blocks for the respective sub-block satisfies the bandwidth threshold (Chen et al.; In [0055] it [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
to selectively modify the motion compensation method, the one or more processors are configured to selectively modify, based on whether the respective memory bandwidth for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the respective sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 23, Chen et al. and Seregin et al. teach the device of claim 13, wherein, to selectively modify the motion compensation method used to predict samples of the current block of video data, the one or more processors are configured to reduce the memory bandwidth needed to predict the samples of the current block (Chen et al.; [0074]; It teaches that the setting of the size thresholds is done to reduce the complexity of the bidirectional prediction method, meaning reducing the memory bandwidth needed. Same concept is di8sclosed in [0007] of Seregin et al.).  

24, Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
to obtain the values of the CPMVs for the current block, the one or more processors are configured to: 
obtain values of CPMVs (Fig. 7; [0089]) for a first prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the unidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); and 
obtain values of CPMVs (Fig. 7; [0089]) for a second prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the bidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks derived based on the values of the CPMVs satisfies the bandwidth threshold, the one or more processors are configured to: 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the first prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the unidirectional prediction methods based on meeting the threshold condition); and 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the second prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the bidirectional prediction methods based on meeting the threshold condition); 
to selectively modify the motion compensation method, the one or more processors are configured to: 
selectively modify, based on whether the determined memory bandwidth for the first prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the first prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates unidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.); and 
selectively modify, based on whether the determined memory bandwidth for the second prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the second prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements [0029] of Seregin et al.).  

Regarding claim 25, Chen et al. teach a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors ([0103], L31-34) of a video coder to: 
obtain values of control point motion vectors (CPMVs) for a current block of video data coded ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding affine mode ([0067]; It teaches affine inter-prediction mode); 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modify, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predict, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]). 

26, Chen et al. teach a device for coding video data, the device comprising: 
means for obtaining values of control point motion vectors (CPMVs) for a current block of video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
means for determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
means for selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
means for predicting, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]). 

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2019/0089960 A1) in view of Seregin et al. (US PGPub 2014/0294078 A1) and further in view of Chujoh et al. (US PGPub 2021/0067798 A1).

Regarding claim 5, Chen et al. and Seregin et al. teach the method of claim 1.
Although, Chen et al. teach size threshold to minimize computational complexity for certain prediction method and Seregin et al. teach correlation between the size threshold and memory bandwidth threshold requirements, but they do not explicitly teach that satisfying the bandwidth threshold requirements is based on the differences between the values of the CPMVs.
However, Chujoh et al. teach a system and method in the same field of endeavor (Abstract), where it teaches difference of motion vectors as the basis for threshold requirements (Chujoh et al.; [0332]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Chujoh et al's usage of motion vector differences to determine threshold requirement, because it improves coding efficiency by improving a reference to be used to derive a motion vector and reduces a load of processing in a case that a motion vector is searched for (Chujoh et al.; [0011]-[0012]).

Regarding claim 17, Chen et al. and Seregin et al. teach the device of claim 13.
Although, Chen et al. teach size threshold to minimize computational complexity for certain prediction method and Seregin et al. teach correlation between the size threshold and memory bandwidth threshold requirements, but they do not explicitly teach that satisfying the bandwidth threshold requirements is based on the differences between the values of the CPMVs.
Chujoh et al. teach a system and method in the same field of endeavor (Abstract), where it teaches difference of motion vectors as the basis for threshold requirements (Chujoh et al.; [0332]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Chujoh et al's usage of motion vector differences to determine threshold requirement, because it improves coding efficiency by improving a reference to be used to derive a motion vector and reduces a load of processing in a case that a motion vector is searched for (Chujoh et al.; [0011]-[0012]).
 

Allowable Subject Matter
Claims 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 recites, in addition to determining the condition for modifying the motion compensation methods, how the modification is performed without determining whether respective memory bandwidths needed for accessing samples of the other sub-blocks satisfy the bandwidth threshold. Although, Chen et al. and Seregin et al. both teach selectively modifying prediction method based on sub-block size threshold that results in putting bandwidth restriction on the selected methods, but they do fail to teach that the selection of the methods is performed without determining whether respective memory bandwidths needed for accessing samples of the other sub-blocks satisfy the bandwidth threshold. The reference of Chujoh et al. also fail to teach this limitation. As a result, if the limitations of claim 8 is rewritten in independent form including all of the limitations of the base claim and any intervening claims, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD” – Hashimoto et al., US PGPub 2021/0067799 A1.
2. “ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD” - Hashimoto et al., US PGPub 2020/0213613 A1.
3. “METHOD AND APPARATUS FOR VIDEO CODING WITH MOTION VECTOR CONSTRAINTS” – Li et al., US PGPub 2020/0077115 A1.
4. “ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD” – Toma et al., US PGPub 2019/0387242 A1.
5. “RESTRICTION ON SUB-BLOCK SIZE DERIVATION FOR AFFINE INTER-PREDICTION” – Liu et al., WO 2019/072210 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485